 1                                                                              JS6
 2
 3
 4
 5
 6                       United States District Court
 7                       Central District of California
 8
 9   AARON KAUFMAN,                               Case No. 2:18-cv-00844-ODW (MRWx)
10                      Plaintiff,
11        v.                                      JUDGMENT
12   CHUBB LIMITED, et al.,
13                      Defendants.
14
          Pursuant to the Court’s Order Granting Defendants’ Motion for Summary
15
     Judgment, it is therefore ORDERED, ADJUDGED, and DECREED as follows:
16
          1.   Plaintiff shall recover nothing from Defendants;
17
          2.   Defendants shall have JUDGMENT in their favor;
18
          3.   The Clerk of the Court shall close the case.
19
          IT IS SO ORDERED.
20
          May 3, 2019
21
22
                                     ____________________________________
23                                            OTIS D. WRIGHT, II
24                                    UNITED STATES DISTRICT JUDGE

25
26
27
28
